Case: 16-16969   Date Filed: 09/06/2017   Page: 1 of 2


                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 16-16969
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 1:16-cv-00272-KD-B


SEARS, ROEBUCK AND CO.,

                                                Plaintiff - Appellant,

versus

HARDIN CONSTRUCTION GROUP, INC.,
HARDIN CONSTRUCTION COMPANY, LLC,
DPR CONSTRUCTION,
a General Partnership,
DPR CONSTRUCTION, INC.,

                                                Defendants - Appellees.

                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Alabama
                       ________________________

                             (September 6, 2017)

Before WILSON, JULIE CARNES, and JILL PRYOR, Circuit Judges.

PER CURIAM:
               Case: 16-16969     Date Filed: 09/06/2017    Page: 2 of 2


      Sears, Roebuck and Co. appeals the district court’s Rule 12(b)(6) dismissal

of its breach-of-contract claim against Hardin Construction and Hardin’s

successors in interest. Sears alleged in its complaint that in 1996 it contracted

Hardin to install elevators and escalators in a Sears store in Alabama; that a fatal

accident occurred on an escalator at that store in 2014; and that Hardin, under the

terms of the 1996 contract, is required to defend and indemnify Sears but Hardin

has refused to do so. The district court dismissed Sears’s breach-of-contract claim

as barred by Alabama’s seven-year statute of repose for construction contracts.

See Ala. Code § 6-5-221. On appeal, Sears argues that the district court erred

because (1) the indemnity provision in the 1996 contract triggers the exception to

the statute of repose found in Ala. Code § 6-5-227 and (2) the provision completely

waives the statute of repose.

      After careful consideration of the record and the parties’ briefs, we affirm

substantially for the reasons set forth in the district court’s order. Sears’s

arguments turn on whether the indemnity provision includes language that either

extends indemnity beyond the statute of repose or waives the statute of repose.

And a plain reading of the provision reveals that it includes no such language. See

Sears, Roebuck and Co. v. Hardin Constr. Grp., Inc., No. 16-00272, slip op. at 9–

10 (S.D. Ala. Oct. 27, 2016).

      AFFIRMED.


                                           2